NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        ANTHONY SPENCER GREEN, SR.,
              Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1675
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-01886-MMS, Judge Margaret M.
Sweeney.
               ______________________

                Decided: July 12, 2018
                ______________________

   ANTHONY SPENCER GREEN, SR., Omaha, NE, pro se.

    MATTHEW PAUL ROCHE, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM, CHAD A. READLER.
                ______________________

   Before MOORE, SCHALL, and WALLACH, Circuit Judges.
2                                   GREEN v. UNITED STATES




PER CURIAM.
    Anthony Spencer Green, Sr., appeals the order and fi-
nal judgment of the United States Court of Federal
Claims dismissing his complaint for lack of jurisdiction.
Green v. United States, No. 1:17-cv-01886-MMS (Fed. Cl.
Jan. 17, 2018) (“Order”). We affirm.
                       DISCUSSION
                            I.
    Mr. Green filed suit in the Court of Federal Claims on
December 6, 2017. In his complaint, he alleged that, upon
his birth in 1978, the United States Defense Advanced
Research Projects Agency (“DARPA”) inserted a frequency
chip into his body. Complaint at 2, Green v. United
States, No. 1:17-cv-01886-MMS (“Complaint”). He also
alleged that, in 1980, when he underwent an operation to
alleviate a left inner ear infection at the Chicago Chil-
dren’s Memorial Hospital, DARPA inserted a “wireless
cochlear implant/frequency chip” into his left ear. Id. Mr.
Green further alleged that, at Brooke Army Medical
Center (“BAMC”) in 2011, the United States Army insert-
ed a “neural prosthetic” device into his body that connects
him to DARPA, BAMC, the United States National Aero-
nautics and Space Administration, and various other
government agencies. Id. Mr. Green claimed that he has
not been compensated for his participation in these re-
search programs. Id. He also claimed that he is unable to
work as the result of the abuse that he has suffered at the
hands of government agencies, and that he is at risk of
incurring diseases due to the government’s negligence and
“transmitters emitting radiation.” Id. Mr. Green sought
$1 trillion in damages and an order directing the govern-
ment to remove the implanted items from his body. Id. at
3.
   On January 17, 2018, the Court of Federal Claims is-
sued an order stating that it lacked jurisdiction and
GREEN v. UNITED STATES                                  3



directing the clerk of the court to dismiss Mr. Green’s
complaint. Order at 1. The court concluded that Mr.
Green was attempting to allege claims for three batteries
(torts) based upon the alleged implanting of the several
devices in his body. Id. In addition, liberally construing
the allegations in the complaint, the court concluded that
Mr. Green’s claim of uncompensated participation in
DARPA’s research constituted an allegation of breach of
an implied-in-fact contract. Id. On the first point, the
court stated that, to the extent the complaint asserted
claims sounding in tort, it did not have jurisdiction over
the suit. Id. at 6–7. On the second point, the court ex-
plained that Mr. Green had failed to allege the elements
of a contract with the government. It also explained that
the allegations that the implants were inserted against
Mr. Green’s will demonstrated that there was no “meeting
of the minds” or conduct from which an agreement be-
tween Mr. Green and the government could be inferred.
Id. at 7. As noted, Mr. Green has appealed the dismissal
of his complaint. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(3).
                           II.
   The Court of Federal Claims derives its jurisdiction
(which is the power to hear a case) from the Tucker Act.
The Tucker Act provides as follows:
   The United States Court of Federal Claims shall
   have jurisdiction to render judgment upon any
   claim against the United States founded either
   upon the Constitution, or any Act of Congress or
   any regulation of an executive department, or up-
   on any express or implied contract with the Unit-
   ed States, or for liquidated or unliquidated
   damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1) (emphasis added).
4                                  GREEN v. UNITED STATES




    The plain language of the Tucker Act excludes claims
sounding in tort from the jurisdiction of the Court of
Federal Claims. Rick’s Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1343 (Fed. Cir. 2008). We have
reviewed Mr. Green’s complaint and have considered the
arguments he makes on appeal. It is clear that his bat-
tery claims sound in tort. They are thus outside the
jurisdiction of the Court of Federal Claims. At the same
time, the Court of Federal Claims did not err in rejecting
Mr. Green’s implicit allegation that he had an implied-in-
fact contract with the government to be compensated for
his participation in DARPA’s alleged research. It is true
that implied-in-fact contracts are within the Tucker Act’s
jurisdictional grant. See 28 U.S.C. § 1491(a)(1). The
Court of Federal Claims correctly ruled, however, that
Mr. Green’s complaint failed to allege any of the neces-
sary elements of a contract with the government—
mutuality, consideration, offer and acceptance, and actual
authority on the part of the government’s agent. Order at
7; see Hanlin v. United States, 316 F.3d 1325, 1328 (Fed.
Cir. 2003). Moreover, as the court noted, Mr. Green’s
allegations that various devices were implanted in his
body against his will defeats any notion that there was a
“meeting of the minds” or conduct from which an agree-
ment between Mr. Green and the government could be
inferred. Order at 7.
                           III.
   For the foregoing reasons, the order and final judg-
ment of the Court of Federal Claims dismissing Mr.
Green’s complaint are affirmed.
                      AFFIRMED
                         COSTS
    No costs.